Filed 10/20/15 P. v. Henschel CA2/6
                       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication
or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered
published for purposes of rule 8.1115.


                   IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                          SECOND APPELLATE DISTRICT

                                                        DIVISION SIX


THE PEOPLE,                                                                    2d Crim. No. B260189
                                                                             (Super. Ct. No. BA355865)
     Plaintiff and Respondent,                                                 (Los Angeles County)

v.

LISA HENSCHEL,

     Defendant and Appellant.



         Lisa Henschel appeals from the judgment entered after a jury convicted her of grand
theft (Pen. Code, § 487, subd. (a))1 and 31 counts of insurance fraud (§ 550, subd. (a)(5)) with
special findings that appellant took property exceeding $50,000 in value (§ 12022.6, subd.
(a)(1).) The trial court denied probation and sentenced appellant to six years felony jail
(§1170, subd. (h)(5)), four years of which were suspended. Appellant was ordered to pay
restitution and various fines and fees.
         The evidence shows that appellant, acting as the owner/operator of the Silverlake Hills
Health Center, submitted fraudulent health insurance claims and lied to Blue Cross of
California about her son's medical condition and treatments. The victims included Blue Cross
of California, Health Net, and the Motion Picture Industry Pension and Health Plan.
         We appointed counsel to represent appellant in this appeal. After examination of the
record, counsel filed an opening brief in which no issues were raised.


1
    All statutory references are to the Penal Code.
       On June 9, 2015, we advised appellant that she had 30 days within which to personally
submit any contentions or issues she wished us to consider. On September 24, 2015, appellant
submitted a supplemental brief stating, among other things, that the trial court erred in denying
appellant's Marsden (People v. Marsden (1970) 2 Cal.3d 118) and Faretta motions (Faretta v.
California (1975) 422 U.S. 806 [45 L.Ed.2d 562]), that the trial court erred in not instructing
on mistake of law (CALCRIM 3407), that the trial court was biased, that the trial court erred in
not continuing the trial so that private counsel could represent appellant, that the California
Department of Insurance lacked authority to investigate the insurance fraud which was the
basis for a search warrant, and that appellant was denied effective assistance of trial counsel.
These contentions are not supported by the record (Strickland v. Washington (1984) 466 U.S.
668, 687 [80 L.Ed.2d 674, 693]; People v. Bolin (1998) 18 Cal.4th 297, 333) nor has appellant
made any showing that she was denied a fair trial. (Untied States v. Bagley (1985) 473 U.S.
667, 678 [87 L.Ed.2d 481, 491]; People v. Fudge (1994) 7 Cal.4th 1075, 1102-1103; Neder v.
United States (1999) 527 U.S. 1m 17-18 [144 L.Ed.2d 35, 52-53 [overwhelming evidence
rendered alleged instructional error harmless].) The record reflects that appellant had five
lawyers, that appellant's retained lawyer was removed for failure to prepare for trial, that the
Marsden/Faretta motions were primarily based on disagreements about trial strategy, and that
appellant sought leave to file groundless motions to delay the trial.
       We have examined the entire record and are satisfied that appellant's appointed counsel
has fully complied with her responsibilities and that no arguable issues exist. (People v. Kelly
(2006) 40 Cal.4th 106, 123-124; People v. Wende (1979) 25 Cal.3d 436.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.


                                                         YEGAN, J.
   We concur:


              GILBERT, P. J.


              PERREN, J.


                                                 2
                                       Sam Ohta, Judge

                            Superior Court County of Los Angeles

                             ______________________________


             Athena Shudde, under appointment by the Court of Appeal, for Defendant and
Appellant.


             No appearance for Plaintiff and Respondent.




                                             3